Memorandum: The appellant married his wife, the respondent herein, after she had procured a judgment dissolving her marriage to a former husband pursuant to section 7-a of the Domestic Relations Law. Appellant’s motion nearly twelve years later, to set aside and vacate that judgment, was properly denied. No rights of the *847appellant were invaded by that judgment. He is not an aggrieved party. (Krebs v. Krebs, 273 App. Div. 1054; Arcuri v. Arcuri, 265 N. Y. 358, and cases cited.) All concur. (Appeal from an order denying the application of Joseph P. Bloom to vacate an Enoch Arden decree of divorce procured by Bloom’s present wife against her former husband.) Present — Taylor, P. J., MeCurn, Kimball, Piper and Wheeler, JJ.